Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2020

                                     No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                              v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                       Honorable David A. Canales, Judge Presiding


                                       ORDER

       The hearing set for January 4, 2021, on the Plaintiffs' Motion For Enforcement of
Temporary Injunctions and Motion For Sanctions is stayed until further order of this court. See
Tex. R. App. P. 29.4.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court